Citation Nr: 1647019	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Whether the reduction of the rating for service-connected eczema from 60 percent to 10 percent, effective April 1, 2008, was proper.  

3.  Entitlement to a disability rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  January and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

With respect to the issue of service connection for tuberculosis, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that hearing is of record.

In September 2011, the Board determined that a remand was warranted for issuance of a Statement of the Case (SOC) as to the propriety of the reduction for eczema.  The RO issued a SOC in October 2013, which addressed the rating reduction and whether an increased rating was warranted.  The Veteran did not file a substantive appeal.  Thereafter, the RO certified the appeal to the Board as an increased rating issue.  Therefore, as the appeal has been treated as perfected, the Board determines that the Board has jurisdiction to adjudicate the issues of reduction and increased rating.  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009) (noting that a substantive appeal is not jurisdictional and that VA may waive its objection to an untimely substantive appeal, and may properly adjudicate a matter where there has been such a waiver.).  Furthermore, the Board notes that a rating reduction claim is separate and distinct from an increased rating claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, the October 2013 SOC addressed the reduction and the increased rating issues, and the case was certified as an increased rating issue.  Accordingly, the Board has characterized the issues to include the reduction as well as a claim for increase.  See Percy. 
The issue of propriety of a reduction in the disability rating for eczema from 60 percent to 10 percent, and the issue of entitlement to a rating in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current diagnosis of tuberculosis at any time during the claim period.


CONCLUSION OF LAW

The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the service connection claim, a January 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  

With respect to the duty to assist, the Veteran's service treatment records, VA examination reports and medical records, private treatment records, and lay evidence are associated with the record.  Additionally, the Veteran underwent a VA examination in connection with her service connection claim August 2013.  The VA examiner reviewed the Veteran's relevant medical history and lay statements and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim.  38 C.F.R. § 3.159 (c)(4).

As noted above, the Veteran was afforded a Board hearing for her service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's July 2011 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claim based on the current record.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Tuberculosis 

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran seeks service connection for tuberculosis.  She asserts that she was diagnosed with tuberculosis during service following a positive protein derivative (PPD) skin test.  She contends that she continues to experience symptoms of tuberculosis, to include breathing difficulty, sweating, and upper respiratory infections. 

The Veteran's service treatment records confirm that she received a positive PPD test in May 2001 and was subsequently treated with isoniazid (INH) therapy for 6 months.  Service treatment records from June through August 2001 indicate the Veteran had no signs or symptoms of active pulmonary tuberculosis.  In a May 2002 report of medical history the Veteran denied tuberculosis or a positive TB test.  

A private treatment record dated July 2005 indicated that the Veteran complained of tightness in the mid chest area that was squeezing in nature.  It was noted that the Veteran was recently evaluated in the emergency room for congestion and was prescribed prednisone.  The assessment was pharyngitis.  The Veteran was referred for swallowing studies and pulmonary function tests.  A July 2005 radiologic evaluation of the esophagus revealed thoracic esophageal diverticulum, possibly related to a history of prior respiratory infection.   

A December 2008 VA treatment record documented exertional dyspnea when walking up a flight of stairs.  A subsequent chest x-ray revealed several scattered areas of subpleural subsegmental atelectasis versus scarring.  The chest x-ray also showed calcified subcarinal and left hilar nodes, likely from prior granulomatous.  

A January 2009 VA treatment record showed that the Veteran presented with sharp chest pain with some dyspnea.  

In a May 2011 statement, the Veteran stated that she was unable to attend a scheduled Board hearing due to an upper respiratory infection.  She also reported voice loss.  

In July 2011, the Veteran testified that she was exposed to tuberculosis during service, and continued to experience symptoms of tuberculosis following service.  The Veteran testified that she continued to get upper respiratory infections.  She explained that she experienced difficulty breathing and was prescribed prednisone multiple times.  She also stated that her symptoms included chills and excessive sweating.  

An August 2011 VA treatment record showed that the Veteran presented to the emergency department.  It was noted that the Veteran felt tired, looked pale, was sweaty, and had a sore throat.  The Veteran was given a diagnosis of upper respiratory infection and laryngitis.  She was treated with amoxicillin, naproxen, Tylenol, and warm salt water gargling.  A chest x-ray showed no infiltrates or pleural effusion.  

The Veteran underwent a VA examination in August 2013.  The Veteran reported that she had a positive PPD test during service, but had no symptoms, and was treated with medication for six months.  The examiner noted that the Veteran had a previous positive skin test without active disease and was diagnosed with inactive pulmonary tuberculosis during service.  The examiner found that there were no residuals, signs, or symptoms due to pulmonary tuberculosis.  The examiner opined that the Veteran's claimed disorder was less likely than not incurred in or caused by service.  In support of the opinion, the examiner gave the following rationale: 

Veteran was diagnosed with Tuberculosis, inactive while in service.  She never had any symptoms of Tuberculosis, and there was no report of any pulmonary evidence of Tuberculosis on chest x-ray.  She does not currently have any symptoms of Tuberculosis, and does not have any pulmonary symptoms of cough, wheeze, and shortness of breath or dyspnea.  There is no evidence to support a current diagnosis of Tuberculosis.  

After a review of the evidence of record, the Board finds that the weight of the probative evidence is against finding that the Veteran presently has or ever had active tuberculosis during the pendency of the appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The August 2013 VA examiner's opinion is afforded significant probative value as it was based on a review of the Veteran's medical history and the lay statements of record.  Additionally, there is no medical opinion of record that contradicts the opinion provided by the VA examiner.  The Board acknowledges the lay statements and medical evidence of record showing complaints of chest tightness, congestion, exertional dyspnea, chest pain, difficulty breathing, as well as, assessments of pharyngitis, upper respiratory infection, and laryngitis.  Significantly, none of the treatment records revealed a diagnosis of active tuberculosis.  Moreover, the Veteran had chest x-rays in August 2011 and August 2008, but an impression of tuberculosis was not provided.  Additionally, the August 2013 VA examiner stated that tuberculosis was not evident on chest x-ray.  

There is also insufficient evidence of a diagnosis of tuberculosis at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

To the extent the Veteran contends that she has active tuberculosis or is entitled to service connection for tuberculosis, the Board finds that the diagnosis of such a disorder is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no indication that the Veteran has had any specialized education, training, or experience in diagnosing tuberculosis.  Consequently, the Board finds that the Veteran has not submitted competent evidence of a current diagnosis of tuberculosis.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds that the requirement for a current disability has not been met.  

ORDER

Entitlement to tuberculosis is denied.  





REMAND

VA treatment records show that during the pendency of this appeal the Veteran was prescribed various medications to treat her skin disorder, to include, chlorhexidine gluconate, doxyclycline, clobetasol propionate, desonide, ketoconazole shampoo, lanolin oil, mupirocin, tretinoin, fluocinolone acetonide, menthol, and sulfacetamide lotion.  

The Veteran was most recently afforded a VA examination in August 2013.  The Veteran reported that the rash on her face was worsening even with use of body wash, shampoo, and face cream.  The examiner determined that the Veteran did not present with any lesions concurrent with eczema, but that she did have acne-type lesions on her face.  The Veteran reported that she used several different prescription creams and lotions, but could not recall the name of the medications.  The examiner found that the Veteran's skin disorder was treated with oral or topical medications for greater than six weeks, but did not provide additional details regarding the medications.   

As noted above, the Veteran's eczema is rated under Diagnostic Code 7806, which provides for evaluations based on the percentage of the total body surface area and total exposed body surface area affected, as well as the use of any topical or systemic therapy, such as corticosteroids or other immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds the August 2013 examination reports inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The August 2013 VA examiner found that the Veteran used various medications to treat her skin disorder, but did not list the medication or determine the frequency of use.  The August 2013 examiner also did not make a determination as to whether the medications were considered systemic therapy, such as corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016) (holding that because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.).  Accordingly, as the increased rating claim cannot be properly decided until it is clear whether the Veteran's treatment for her skin disorder included systemic therapy, such as corticosteroids or other immunosuppressive drugs, another VA examination is warranted.  Furthermore, the August 2013 VA examiner found that the Veteran did not have any lesions consistent with eczema, however, this finding appears to be in conflict with a June 2013 VA treatment record which showed that she continued to experience symptoms of eczema.  Therefore, the Board finds that a remand is necessary in order to obtain an additional VA examination and opinion.  

Finally, it appears that the Veteran receives continuous treatment through VA.  As such, the Board finds the RO should obtain and associate with the record the Veteran's VA treatment records dated from October 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from October 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Thereafter, provide the Veteran a VA examination with a dermatologist to determine the nature and severity of her service-connected eczema.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any necessary diagnostic testing must be conducted.   

The examiner should indicate the percentage of the total body surface area and total exposed body surface area affected, the duration of any topical or systemic therapy during the past 12 month period, the nature and number of any residual scars attributable to the Veteran's service-connected eczema, and any functional impairment caused by the Veteran's eczema or residuals thereof.

The examiner should identify all medication used by the Veteran for her service-connected skin disorder during the period on appeal, and indicate whether each is a systemic therapy that is like or similar to corticosteroids or other immunosuppressive drugs.  

3.  Thereafter, readjudicate the claim.  If any benefit is not granted in full, the Veteran and her representative, if any, must be issued a supplemental statement of the case.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


